Citation Nr: 1828858	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  17-14 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 2004 to December 2004 and October 2007 to October 2010.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence is insufficient to show that the Veteran's tinnitus had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.  

2.  The preponderance of the evidence shows that the Veteran's PTSD had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. 
§§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 4.125.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Chronic diseases, such as tinnitus, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).  A disorder may be service-connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).

Every veteran is presumed to be in sound condition upon entry except as to any injury or disease noted at the time of enlistment. 38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a specific condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report. 38 C.F.R. § 3.304(b).

Under 38 U.S.C. § 1153; 38 C.F.R. § 3.306 a preexisting disability well be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation will be rebuttably presumed where there is affirmative evidence of in-service worsening.  Conversely, aggravation will not be conceded where the preexisting disability underwent no discernible increase in severity in service. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Mere "temporary or intermittent flare-ups" of a preexisting condition are generally insufficient to show that in-service worsening has occurred.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  However, the degree of in-service worsening need not be so great as to warrant compensation for the presumption of aggravation to attach.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Notably, once the presumption of aggravation does attach, the government bears the burden of showing, by clear and unmistakable evidence, "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Tinnitus  

The Veteran contends that his tinnitus is due to acoustic trauma in service.  The Board notes that noise exposure is consistent with the duties and circumstances described in the Veteran's personnel records.  As such, in-service noise exposure is presumed.  

The Veteran is competent to report symptoms observable by a lay person.  As such, the Veteran's testimony that he experiences buzzing in his ears in sufficient to establish a current diagnosis of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The issue that remains disputed is whether this disability is related to service, manifested to a compensable degree within one year of separation, or is otherwise related to service.  The preponderance of the evidence is against the Veteran's claim.  

The Veteran's service treatment records are silent for complaints of or treatment for tinnitus in service.  At separation, a clinical evaluation showed normal ears.  The Veteran also denied ear trouble and hearing loss. 

During the December 2014 examination the Veteran reported that his constant bilateral tinnitus had its onset in service after exposure to 50-caliber machine guns and other noises.  The Veteran was not shown to have a hearing disability.  The examiner concluded that the Veteran's tinnitus was less likely as not related to service.  The examiner reasoned, "[The Veteran's] entrance and exit examinations show normal hearing in both ears.  There were also no significant threshold shifts noted when comparing Veteran's entrance and exit exams.  Tinnitus is typically a symptoms of noise-induced hearing loss; and in this case, there is no objective evidence for military-related noise injury, including tinnitus.  Also, service treatment records are silent for any complaint, diagnosis, or treatment of claimed condition."  

The Board finds that the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided detailed rationales for the opinions, which was based on an examination and interview of the Veteran, a review of the service treatment records, post-service treatment records, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner could not link the Veteran's tinnitus to service.  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).   

The Board has also considered the Veteran's assertions that his tinnitus is related to noise exposure in service.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's tinnitus is related to service requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's tinnitus symptoms manifested to a compensable degree within 1 year from separation.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

PTSD 

The Veteran asserts he his PTSD was caused or aggravated by service.  See March 2017 VA Form 9.  

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  As the Veteran's personnel records show that he had combat service, his statements are sufficient to confirm the occurrence of his stressor.

Although there is evidence to suggest the Veteran's PTSD preexisted service, his October 2007 entrance examination shows that his psychiatric clinical evaluation was normal.   Thus, the presumption of soundness attached. 

A March 2009 mental health screening in the Veteran's service treatment records was normal.  The Veteran served in a designated imminent danger area in Iraq from August 2009 to November 2009.  The Veteran's service treatment records show a diagnosis of PTSD in January 2010.  Given that a mental health disability is not noted at entrance and the Veteran was diagnosed with PTSD while in service, the evidence is sufficient to show that the Veteran's PTSD had its onset in service. 

Notably, during a May 2017 VA examination, the Veteran did not meet the criteria for PTSD and did not have any other psychiatric diagnoses.  The examiner noted that medical records indicates a history of PTSD due to significant childhood abuse; however, recent psychological testing from April 2017 indicated no clinically significant mental health symptoms were currently present.  
 
The examiner opined that the Veteran's previously diagnosed PTSD was due to severe childhood abuse and was less likely than not permanently worsened beyond the natural progression by military service.  The examiner explained, "Currently, [The Veteran's] reported symptoms do not meet the criteria for a PTSD diagnosis; however, medical records indicate a history of PTSD due to severe childhood abuse.  Medical records at the time of service indicate that his symptoms that led to his discharge from military were due to preexisting PTSD symptoms.  He currently has not been on mental health medications for almost 2 years and his current symptoms are sub-threshold/not clinically significant to warrant a mental health diagnosis." 

However, a December 2014 VA treatment note shows a diagnosis of PTSD.  Thus, there is evidence of a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").

ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for PTSD is granted.




______________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


